office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 jrsingley postn-119902-14 uilc date date to associate area_counsel philadelphia large business international attn cc lb_i hmt phi1 from chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities subject sec_1402 and investment management partnership this chief_counsel_advice responds to your request for assistance and was drafted in coordination with the office of associate chief_counsel passthroughs special industries this advice may not be used or cited as precedent legend managed fund ---------- profits gp ------------------------------ partners ------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------- -------------- management company ---------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ state -------------------- state ------------ a ----------- postn-119902-14 b --- c --- d --- e -- f ------- g ---------- h ------------- year ------ year ------ year ------ year ------ issue whether partners of management company a partnership whose primary source_of_income is from fees for providing investment management services are limited partners exempt from self-employment_tax under internal_revenue_code code sec_1402 on their distributive shares of management company’s income conclusion partners of management company are not limited partners within the meaning of sec_1402 and are subject_to self-employment_tax on their distributive shares from management company facts management company a state limited_liability_company llc treated as a partnership for federal tax purposes serves as the investment manager for managed fund managed fund is a family of investment partnerships founded in year management company was formed in year to be the successor to an s_corporation which formerly served as the investment manager for managed fund managed fund had approximately dollar_figurea assets under management as of year managed fund conducts its investment activity through b state limited_partnerships the funds postn-119902-14 which are partnerships for federal tax purposes each fund carries on extensive trading and investing activity and has passive investors that are limited partners under state law the limited partners the limited partners are passive investors in the funds and the limited_partnership agreements provide that the limited partners shall not take part in or interfere in any manner with the conduct or control of the fund’s activities and have no right or authority to act for or bind the fund each fund has two general partners for state law purposes profits gp and management company profits gp generally does not take part in the conduct or control of the activities of the funds but has a substantial interest in each fund’s gains and losses management company not profits gp is the subject of this advice management company generally has full authority and responsibility to manage and control the affairs and business of each fund thus management company is primarily responsible for carrying out the extensive market research and trading activity of each of the funds thus it carries on all investment activities such as the purchasing managing restructuring and selling of the funds’ investment_assets partners of management company and its employees provide these extensive services to the funds management company’s primary source_of_income is from fees for providing management services to the funds in addition to its small ownership_interest in each of the funds management company’s assets consist primarily of cash office equipment and an aircraft in consideration of management company’s services the limited_partnership agreements of each the funds provide for payment of a quarterly management fee from the fund to management company based upon each fund’s assets under management and generally calculated as a percentage of each limited partner’s capital_account in the fund management company is under examination by the internal_revenue_service irs for year and year in the years at issue management company’s gross_receipts were entirely attributable to management fees for providing services to the funds and management company’s net ordinary business income was comprised entirely of income from the management fees rather than a distributive_share from the funds in year and year management company had c and d partners respectively all of whom were individuals each partner of management company worked full time in excess of f hours each year for management company partners performed a wide management company did receive a distributive_share of other items from the funds including capital_gains interest dividends and rents as described below because those items of management company’s income are not described in sec_702 they are not the subject of this advice in addition to the limited_partner exclusion sec_1402 contains other exclusions such as for rental real_estate income and dividends and interest the only item at issue here is the non-separately stated ordinary business income derived from fees for investment management services e partners held interests through grantor trusts postn-119902-14 range of professional services including investment management services analyst services trading services portfolio management services accounting services tax services information_technology services settlement services legal services human relations services client services and administrative support services some partners performed trading and analysis services directly for the funds on behalf of management company while other partners performed operational and support services for management company itself each of the partners received forms w-2 for both year and year from management company for wage amounts received which ranged from dollar_figureg to dollar_figureh several of management company’s partners have been partners since management company was formed other partners were formerly non-partner employees who were given an opportunity to buy interests units in management company from time to time select existing partners are given the opportunity to purchase additional units in management company management company states that the offer to purchase units in management company at the net asset book_value of management company is extended by management company’s senior management to partners based upon current performance tenure and future potential performance restrictions apply to the units held by partners in particular management company’s llc agreement provides that partners must sell their units back to management company upon death disability retirement or termination of employment management company issues units classified as class a common units voting class b common units and non-voting class b common units as a result of their ownership of units each partner of management company is allocated a distributive_share of management company’s taxable_income including the ordinary business income attributable to the management fees although management company has several different classes of units outstanding management company’s taxable_income is allocated pro_rata based on each partner’s total units regardless of class in year and year management company treated all of its partners as limited partners not subject_to self-employment_tax on their distributive_share the only amount reported as subject_to self-employment_tax were guaranteed payments which represent health insurance premium and parking benefits paid on behalf of partners by management company management company states that the wage amounts represent reasonable_compensation for each partner and that each partner is a limited_partner with respect to their distributive_share management company reasons that because management company has the same role and business as the s_corporation it succeeded it can continue to apply the same reasonable_compensation wage rules applicable to corporations postn-119902-14 law and analysis sec_1401 and b impose respectively for each taxable_year old-age_survivors_and_disability_insurance_tax and hospital_insurance_tax on the self- employment income of every individual sec_1402 generally provides that the term self-employment_income means the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 generally defines the term net_earnings_from_self-employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less certain deductions which are attributable to such trade_or_business plus his distributive_share whether or not distributed of income or loss described in sec_702 from any trade_or_business carried on by a partnership of which he is a member with certain enumerated exclusions sec_702 provides that in determining his income_tax each partner shall take into account separately his distributive_share of the partnership’s taxable_income or loss exclusive of items requiring separate computation under other paragraphs of sec_702 sec_1402 provides several exclusions from the general self-employment_tax rule in particular sec_1402 provides there shall be excluded the distributive_share of any item_of_income or loss of a limited_partner as such other than guaranteed payments described in sec_707 to that partner for services actually rendered to or on behalf of the partnership to the extent that those payments are established to be in the nature of remuneration for those services sec_1402 was originally enacted as sec_1402 at a time before entities such as llcs were widely used the applicable statute did not and still does not define a limited_partner at the time of the statute’s enactment the revised_uniform_limited_partnership_act of provided that a limited_partner would lose his limited_liability protection if in addition to the exercise of his rights and powers as a in the treasury_department and the irs promulgated proposed_regulations defining limited_partner for sec_1402 purposes they generally provide that an individual is treated as a limited_partner unless the individual has personal liability for the debts of or claims against the partnership by reason of being a partner has authority to contract on behalf of the partnership or participates in the partnership's trade_or_business for more than hours the proposed_regulations also provide exceptions for certain holders of classes of interest that are identical to those held by limited partners additionally the proposed_regulations provide that service providers in service partnerships eg law firms accounting firms and medical practices may not be limited partners the proposed_regulations applied to all partnerships including llcs congress imposed a temporary moratorium on finalizing the proposed_regulations which expired in however the proposed_regulations were never finalized postn-119902-14 limited_partner he takes part in the control of the business revised unif ltd pship act sec_303 6b u l a the legislative_history for the exception in sec_1402 clarifies that congress did not intend to allow service partners in a service_partnership acting in the manner of self- employed persons to avoid paying self-employment_tax in creating the exclusion for limited partners congress stated under present law each partner’s share of partnership income is includable in his net_earnings_from_self-employment for social_security purposes irrespective of the nature of his membership in the partnership the bill would exclude from social_security coverage the distributive_share of income or loss received by a limited_partner from the trade_or_business of a limited_partnership this is to exclude for coverage purposes certain earnings which are basically of an investment nature however the exclusion from coverage would not extend to guaranteed payments as described in c of the internal_revenue_code such as salary and professional fees received for services actually performed by the limited_partner for the partnership h rept part pincite emphasis added in 136_tc_137 the tax_court ruled that practicing lawyers in a law firm organized as a kansas limited_liability partnership llp were not limited partners within the meaning of sec_1402 and thus were subject_to self-employment taxes the court discussed kansas state law under which an llp is considered a general_partnership the court discussed the ordinary meaning of the term limited_partnership the court stated a limited_partnership has two fundamental classes of partners general and limited general partners typically have management power and unlimited personal liability on the other hand limited partners lack management powers but enjoy immunity from liability for debts of the partnership bromberg ribstein partnership sec_1 b supp indeed it is generally understood that a limited_partner could lose his limited_liability protection were he to engage in the business operations of the partnership consequently the interest of a limited_partner in a limited_partnership is generally akin to that of a passive investor see bromberg ribstein supra sec_12 a renkemeyer tc pincite the court also discussed the legislative_history of sec_1402 quoted above and concluded that the insight provided reveals that the intent of sec_1402 was to ensure that individuals who merely invested in a partnership and who were not postn-119902-14 actively participating in the partnership’s business operations which was the archetype of limited partners at the time would not receive credits toward social_security coverage the legislative_history of sec_1402 does not support a holding that congress contemplated excluding partners who performed services for a partnership in their capacity as partners ie acting in the manner of self-employed persons from liability for self-employment taxes id pincite the renkemeyer court then turned to the facts of the case and concluded that the partners were not limited partners within the meaning of sec_1402 and that their distributive_share of the partnership’s fee income was subject_to self-employment_tax aside from a nominal amount of income arising from recognition of certain pass-through income from a corporate_partner of the law firm all of the law firm’s revenues were derived from legal services performed by petitioner and messrs campbell and weaver in their capacities as partners petitioner and messrs campbell and weaver each contributed a nominal amount dollar_figure for their respective partnership units thus it is clear that the partners’ distributive shares of the law firm’s income did not arise as a return on the partners’ investment and were not earnings which are basically of an investment nature instead the attorney partners’ distributive shares arose from legal services they performed on behalf of the law firm id in 919_fsupp2d_1140 d n m the district_court granted the government’s motion for summary_judgment on the issue of whether a husband and wife the plaintiffs were subject_to self-employment_tax on their distributive shares from an llc partnership the plaintiffs asserted two arguments first they argued that because the llc issued them each a form_w-2 in addition to the schedule_k-1 they were not self-employed but rather were employees of the partnership second they argued that the income from the llc was unearned_income not subject_to the self-employment_tax the court addressed the plaintiffs’ first argument as follows plaintiffs’ only response to the government’s argument is a simplistic syllogism they say dr mrs riether each received a form_w-2 from their employer new mexico diagnostic imaging llc for the year thus they were not self-employed this argument is interesting but unpersuasive plaintiffs tried to treat themselves as employees for some of the llc’s earnings by issuing themselves dollar_figure in wages dollar_figure to postn-119902-14 each while simultaneously treating themselves as partners for the rest of the llc’s earnings by issuing themselves schedules k-1 for dollar_figure dollar_figure to each see form_1040 at lines dkt no pincite form_1065 dkt no pincite the income at issue is not the income they treated as wages but the income they treated as their distributive_share of partnership income plaintiffs’ characterization of some of the income as wages does not change the character of the remaining income in fact plaintiffs should have treated all the llc’s income as self- employment income rather than characterizing some of it as wages revrul_69_184 says members of a partnership are not employees of the partnership for purposes of self-employment taxes revrul_69_184 1969_1_cb_256 instead a partner who participates in the partnership business is a self-employed_individual id because plaintiffs did not elect the benefits of corporate-style taxation under sec_301_7701-3 they should not have treated themselves as employees in distributing the remaining dollar_figure of the llc’s income the irs made no bones about this however presumably because plaintiffs had paid self-employment_tax on that income through withholding but the llc’s improper treatment of the wage income further undermines plaintiffs’ simplistic argument that they owed no self- employment_taxes simply because they received w-2s 919_fsupp2d_1140 pincite the court was also dismissive of the second argument the magic words unearned_income won’t do the trick the revenue code says the self-employment_tax applies to a taxpayer’s distributive_share of partnership income sec_1402 only one relevant exception exists and it applies to limited partners for a taxpayer treated as a general_partner however the distributive_share of partnership income is subject_to self-employment_tax irrespective of the nature of his membership sec_1_1402_a_-2 see also ding v comm’r 74_tcm_708 at noting that partnership earnings other than those received by a limited_partner generally constitute self- employment income plaintiffs are not members of a limited_partnership nor do they resemble limited partners which are those who lack management powers but enjoy immunity from liability for debts of the partnership 136_tc_137 thus whether plaintiffs were active or passive in the production of the llc’s earnings those earnings were self-employment_income summary_judgment is appropriate on this issue postn-119902-14 id pincite revrul_69_184 1969_1_cb_256 provides that bona_fide members of a partnership are not employees of the partnership under the usual common_law rules applicable in determining the employer employee relationship the revenue_ruling provides that a partner who devotes his time and energies in the conduct of the trade_or_business of the partnership or in providing services to the partnership as an independent_contractor is in either case a self-employed_individual rather than an individual who has the status of an employee in general a partner must include his distributive_share of partnership income in calculating his net_earnings_from_self-employment fees for services like those generated by an investment management company are part of the partners’ distributive shares under sec_702 consequently such fees are included in calculating net_earnings_from_self-employment unless an exclusion applies management company has taken the position that partners are limited partners for purposes of the exclusion in sec_1402 management company is an llc partners perform extensive investment and operational management services for the partnership in their capacity as partners ie acting in the manner of self-employed persons and management company derives its income described in sec_702 from the investment management services performed by partners the income earned by partners through management company is not income which is basically of an investment nature of the sort that congress sought to exclude from self-employment_tax when it enacted the predecessor to sec_1402 accordingly partners of management company are not limited partners within the meaning of sec_1402 and they are subject_to self-employment_tax on their distributive shares of management company’s income described in sec_702 like the situation in renkemeyer partners’ earnings are not in the nature of a return on a capital_investment even though partners paid more than a nominal amount for their units rather the earnings_of each partner from management company are a direct result of the services rendered on behalf of management company by its partners similar to reither management company cannot change the character of its partners’ distributive shares by paying portions of each partners’ distributive_share as amounts mislabeled as so-called wages management company is not a corporation and the reasonable_compensation rules applicable to corporations do not apply case development hazards and other considerations postn-119902-14 postn-119902-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postn-119902-14 please call jeanne royal singley at -------------------- or benjamin weaver at ---------------- -------if you have any further questions sincerely ___________________________ paul j carlino chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities
